Citation Nr: 1121851	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether an overpayment of disability compensation benefit payments was properly created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004.  

2.  Whether the overpayment created based on the reduction of disability compensation benefits for the period from January 14, 2006 to February 19, 2006 was properly created.  

3.  Whether the overpayment created based on the reduction to the 10 percent rate effective February 19, 2006 was properly created.  

4.  Whether an overpayment of disability compensation benefit payments based on a period of incarceration beginning in 2005 was properly calculated.

(The issue of whether a decision to bill the Veteran for VA healthcare services during the period from November 17, 2003 to April 7, 2004 was proper is the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from August 1965 to December 1965 and from December 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The Veteran resides within the jurisdiction of the Regional Office (RO) in Louisville, Kentucky, which certified the case for appellate review.  

In September 2010, the Board remanded the claims on appeal to schedule the Veteran for a requested hearing.  In an October 2010 letter, the RO notified the Veteran that his hearing was scheduled in November 2010.  The Veteran requested rescheduling of that hearing.  In a November 2010 letter, the RO notified the Veteran that his hearing was scheduled in December 2010.  In December 2010, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).  As such, there are no outstanding hearing requests of record.  

As will be discussed below, in July 2006, an overpayment of disability compensation benefit payments was created when the RO reduced the Veteran's benefits based on a period of incarceration beginning on November 14, 2005.  The Veteran has perfected an appeal as to whether this overpayment was properly created.  In October 2008, the RO advised the Veteran that his benefits had previously, incorrectly, been reduced effective January 14, 2006 and that, because he was incarcerated beginning on December 20, 2005, his benefits were being reduced effective February 19, 2006.  While the RO advised the Veteran that the effective date that he was being paid at the reduced rate was being changed, he was not advised of a change in the amount of his overpayment, nor was he informed that the overpayment created based on a reduction of his disability compensation benefits prior to February 19, 2006 was not properly created.  Accordingly, the claim remains in appellate status and has been characterized as reflected on the title page.  

The issues of whether an overpayment of disability compensation benefit payments was properly created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004 and whether an overpayment of disability compensation benefit payments based on a period of incarceration beginning in 2005 was properly calculated are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  On December 20, 2005, the Veteran was incarcerated at the Kentucky State Reformatory following his conviction for a felony, a fact of which he did not inform the VA.

3. At the time of his incarceration, the Veteran was in receipt of, among other things, a total (100 percent) disability rating based on individual unemployability.

4.  In February 2006, the Veteran's wife informed the RO that the Veteran was incarcerated.  

5.  In March 2006, an employee of the Luther Luckett Correctional Complex advised the RO that the Veteran was convicted of a felony on November 14, 2005, and was confined at the Kentucky State Reformatory from November 15, 2005.  

6.  In correspondence dated in March 2006, the Veteran was informed that, effective the 61st day of his incarceration, his disability compensation benefits would be reduced to the 10 percent rate, but before that adjustment was made, he had 60 days to submit evidence showing the reduction should not be made; he was further informed that he was entitled to a personal hearing.

7.  In July 2006, the Veteran's disability compensation benefits were reduced to the 10 percent rate, resulting in an overpayment in the calculated amount of $15,865.07.  

8.  Evidence associated with the claims file subsequent to the July 2006 reduction reflects that the Veteran was incarcerated at the Kentucky State Reformatory beginning on December 20, 2005; accordingly, in October 2008, the RO adjusted the effective date of the reduction in disability compensation benefits to February 19, 2006.  

9.  The Veteran has not presented evidence showing that a reduction in benefits (based on his incarceration for a felony beginning on December 20, 2005) should not be made.


CONCLUSION OF LAW

1.  The overpayment of disability compensation benefits for the period from January 14, 2006 to February 19, 2006 was not properly created.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2010).

2.  The overpayment of disability compensation benefits for the period from February 19, 2006 was properly created.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This statute, however, is not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

Law and Regulations

A Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent [the rate of compensation payable under 38 U.S.C.A. § 1114(a)] beginning on the 61st day of incarceration.  For purposes of this section, a felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  However, where a conviction is overturned on appeal, any compensation or dependency and indemnity compensation withheld under this section as a result of incarceration for such conviction shall be restored to the beneficiary.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2010).

Factual Background and Analysis

At the time of his 2005 incarceration, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (rated 70 percent disabling), a shell fragment wound of the left calf (rated 20 percent disabling), and a shell fragment wound scar of the right shoulder (rated 0 percent disabling).  He was also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) (effective August 4, 1997).  The Veteran was being paid at the 100 percent rate and was in receipt of additional benefits for his dependent spouse.   

In February 2006, the Veteran's wife informed the RO that the Veteran was incarcerated, and she was seeking an apportionment of his monthly benefits.  A March 2006 Report of Contact reflects that an individual at the Luther Luckett Correctional Complex advised the RO that the Veteran was convicted of a felony on November 14, 2005, and was confined at the Kentucky State Reformatory from November 15, 2005.  In correspondence dated in March 2006, the Veteran was informed that, effective the 61st day of his incarceration, his disability compensation benefits would be reduced to the 10 percent rate, but before that adjustment was made, he had 60 days to submit evidence showing the reduction should not be made; he was further informed that he was entitled to a personal hearing.  In July 2006, the Veteran was notified that his disability compensation benefits had been reduced to $112.00, effective January 14, 2006, the 61st day of his incarceration.  This resulted in an overpayment of $15,865.07, of which the Veteran was notified by the DMC on July 28, 2006.  

Thereafter, a VA and Social Security Administration (SSA) Prisoner Computer Match received in February 2007 indicated that the Veteran was confined at the Kentucky State Reformatory on December 20, 2005.  An October 2008 print-out from the Kentucky Department of Corrections Offender Lookup System indicates that the Veteran was confined at the Kentucky State Reformatory beginning on December 20, 2005.  In light of the information from the Computer Match and the Offender Lookup System, in October 2008, the RO adjusted the effective date of payment at the 10 percent rate to February 19, 2006, the 61st day after confinement beginning on December 20, 2005.  

Accordingly, as the more recent information from the Kentucky State Reformatory reflects that the Veteran was not incarcerated for a felony offense until December 20, 2005, his disability compensation benefits should not have been reduced to the 10 percent rate prior to February 19, 2006, the 61st day of his incarceration.  38 C.F.R. § 3.665.  The conclusion that he was first incarcerated for felonious offenses in December 2005 is confirmed by the VA and SSA Prisoner Computer Match as well as a Notice of Discharge from the Kentucky Department of Corrections, reflecting that the Veteran was incarcerated at the Kentucky State Reformatory on December 20, 2005 and was discharged on April 1, 2010.  Accordingly, the overpayment created based on the reduction of disability compensation benefits for the period from January 14, 2006 to February 19, 2006 was not properly created.  

However, the overpayment created based on the reduction of disability compensation benefits for the period from February 19, 2006 was properly created.  In this regard, the Veteran was advised in a March 1999 letter advising him of a January 1999 rating decision that the law does not allow for a veteran to receive full disability compensation 61 days after incarceration and that, if the veteran is receiving greater than 10 percent compensation, the benefit would be reduced to the 10 percent rate, and any excessive amount received would be recouped.  Moreover, in June 2004 correspondence, the RO advised the Veteran that his wife had been added to his award, and an enclosed VA Form 21-8764 informed him  that his benefits would be reduced upon incarceration in a Federal, State or local penal institution in excess of 60 days for conviction of a felony and that he should notify VA immediately if there was any change in his condition affecting his right to continued payments, as failure to immediately notify VA of such changes might result in a debt which would have to be repaid.  Nevertheless, the Veteran failed to inform VA of his December 2005 incarceration for felonious offenses, resulting in an overpayment of benefits from February 19, 2006.  Based on the above analysis, the Board concludes that the overpayment of disability compensation benefits based on reduction to the 10 percent rate effective February 19, 2006 was properly created.  


ORDER

As the overpayment created based on the reduction of disability compensation benefits for the period from January 14, 2006 to February 19, 2006 was not properly created, to this limited extent, the appeal is allowed.  

The overpayment of disability compensation benefits based on reduction to the 10 percent rate effective February 19, 2006 was properly created.  
REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As an initial matter, the Board notes that, as discussed in the September 2010 remand, despite being lumped together by the RO in a March 2008 statement of the case (SOC), two separate periods of overpayment are at issue in this case:  one based on a period of fugitive felon status from November 17, 2003 to April 7, 2004 and one based on a period of incarceration beginning in 2005.  

By way of background, in November 2004, as part of the VA Office of inspector General's Fugitive Felon Program, VA was notified that a warrant for the Veteran was issued on November 17, 2003, and that he was arrested on April 7, 2004.  In November 2004, the RO proposed reducing the Veteran's disability compensation benefits to $0 effective November 17, 2003.  Thereafter, in February 2005, he was notified that his benefit payments were reduced to $0 for the period from November 17, 2003 to April 7, 2004.  This resulted in an overpayment of $11,018.94, of which he was notified in a March 2005 letter from the DMC.  Thereafter, in May 2005, the Veteran requested a waiver of the overpayment of $11,018.94.  His request for a waiver was denied by the Committee on Waivers (COW) at the RO in June 2005.  Thereafter, the RO was notified that the Veteran was incarcerated for a felony offense on November 14, 2005.  In March 2006, the RO proposed reducing the Veteran's disability compensation benefits to $112.00, effective January 14, 2006.  In July 2006, the Veteran was notified that his disability compensation benefits had been reduced to $112.00, effective January 14, 2006.  This resulted in an overpayment of $15,865.07, of which the Veteran was notified by the DMC on July 28, 2006.  The DMC informed the Veteran that the balance of his debt was $24,106.01.  In September 2006, the Veteran filed a NOD with the July 28, 2006 decision and requested a waiver of this overpayment.  His claim for a waiver was denied by the COW in December 2006.  

Notably, in the March 2008 SOC, the RO characterized the issue on appeal as validity of overpayment, and discussed both the $11,018.94 overpayment based on the Veteran's fugitive felon status and the subsequent overpayment based on his incarceration beginning in November 2005, increasing the overpayment to $24,106.01.  The Veteran subsequently filed a timely substantive appeal.  

While both the overpayment based on the Veteran's fugitive felon status beginning in November 2003 and the overpayment based on his incarceration beginning in 2005 were discussed by the RO in the March 2008 SOC, the Board notes that it does not appear that the Veteran filed an NOD with the validity of the overpayment of $11,018.94 within one year of the March 2005 notice of this overpayment, nor does it appear that he filed an NOD with the denial of a waiver of that overpayment, within one year of the June 2005 decision denying a waiver.  See 38 C.F.R. § 20.302 (2010).  The RO has not addressed whether a timely NOD was filed in regard to the overpayment of $11,018.94.  In Marsh v. West, 11 Vet. App. 468 (1998), the Court held that the Board must assess its jurisdiction prior to addressing the merits of a claim.  The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions.  

Thus, the Board finds that a remand for AMC/RO consideration of the question of whether a timely NOD was filed in regard to the matter of whether an overpayment of disability compensation benefit payments was properly created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004, is appropriate.

In regard to the overpayment created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004, pursuant to 38 C.F.R. § 3.665(n) (2010), compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  If the AMC/RO determines that a timely NOD was filed in regard to this overpayment, further evidentiary development is needed to determine whether the appellant was correctly identified as a fugitive felon under 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2010).  

In this regard, the Veteran asserted in his May 2008 substantive appeal that he was not a fugitive felon as he did not flee arrest; rather, he indicated that he surrendered himself to the proper authorities when he became aware of the warrant.  The Board notes that to flee from prosecution, an individual would first have to know that he or she was facing prosecution.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005) (referring to SSA's essentially identical fugitive felon provision and holding that the statute's use of the words "to avoid prosecution" confirms that for flight to result in a suspension of benefits, it must be undertaken with a specific intent to avoid prosecution).

If the AMC/RO determines that a timely NOD was filed in regard to this overpayment, it should explain the basis of determining that the appellant was a fugitive felon during the time in question, and additional evidence should be sought from appropriate authorities, as set forth below.  In so doing, the AMC/RO should consider and address whether the warrant issued in November 2003 was in relation to violating a condition of probation or parole.  The claims file reflects that the Veteran was incarcerated on November 11, 2002 for felony charges of bribery, first degree possession of a controlled substance, and driving under the influence.  In January 2010, an individual at Whitley County Court advised the RO that these charges were dismissed and the Veteran was not convicted of these charges.  He was, however, incarcerated for a felony offense from April 25, 2003 to July 17, 2003, as reflected in a March 2004 Report of Contact.  A March 2006 Report of Contact subsequently indicates that he was incarcerated for a felony offense in November 2005 (although, as discussed above, other evidence of record indicates that the Veteran was actually incarcerated beginning in December 2005).  Records from the Kentucky Department of Corrections reflect that the Veteran was incarcerated at the Kentucky State Reformatory following his December 2005 conviction for crimes committed on November 10, 2002; specifically, first degree possession of a controlled substance and bribery of a public servant.  

The Board also finds that additional development is warranted in regard to the calculation of the overpayment created by the Veteran's incarceration beginning in 2005.  As noted above, the Board, herein, finds that the overpayment created by the reduction of disability compensation benefits to the 10 percent rate from January 14, 2006 to February 19, 2006 was not properly created, but that the reduction to the 10 percent rate from February 19, 2006 was proper.  

In its July 2006 decision, the DMC advised the Veteran that an overpayment of $15,865.07 had been created, based on reduction of his disability compensation benefits to the 10 percent rate, effective January 14, 2006.  Thereafter, the RO subsequently revised the effective date of the reduction, to February 19, 2006; however, the Veteran was not furnished a revised calculation of his overpayment.  His September 2006 NOD with the July 28, 2006 letter from the DMC includes disagreement with the amount of the overpayment.  In the March 2008 SOC, the RO addressed the validity of the overpayment, but did not address the calculation of the debt.  Accordingly, on remand, the AMC/RO should provide a full and accurate accounting to establish the amount of the Veteran's indebtedness based on the reduction of disability compensation benefits to the 10 percent rate, effective February 19, 2006.  The Veteran should be furnished an SOC which addresses the calculation of the overpayment.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Prepare and associate with the claims file an itemized accounting of the Veteran's debt based on overpayment created by the reduction of disability compensation benefits to the 10 percent rate, effective February 19, 2006.  

2.  The AMC/RO should furnish to the Veteran and his representative an SOC as regards the calculation of the overpayment of disability compensation benefit payments based on a period of incarceration beginning in 2005, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, whether an overpayment of disability compensation benefit payments based on a period of incarceration beginning in 2005 was properly calculated-a timely appeal must be perfected within 60 days of the issuance of the SOC.

3. The AMC/RO should provide the Veteran and his representative with an SSOC that addresses the question of whether a timely NOD has been filed in regard to the matter of whether an overpayment of disability compensation benefit payments was properly created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004.  The Veteran and his representative are to be afforded full opportunity to present evidence and/or argument on that question, and to appeal the timeliness determination, if desired.

4.  If the AMC/RO determines that an NOD was timely filed in regard to the matter of whether an overpayment of disability compensation benefit payments was properly created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004, it should contact the state police in London, Kentucky, the appropriate Kentucky state court that had jurisdiction over the Veteran's case, and/or any other appropriate source, and obtain any available documents pertaining to the issuance of the November 17, 2003 warrant regarding the Veteran.  The appropriate agency should indicate the exact nature of the infraction for which the warrant was issued (to include if it was issued for violating a condition of probation or parole imposed for commission of a felony under the Federal or State law), the date of issuance, and the date the warrant was vacated, or if it was not vacated.  The AMC/RO should also request any information and evidence concerning attempts to notify the Veteran of the November 17, 2003 warrant, prior to April 7, 2004.  

5.  After ensuring that the development is complete, re-adjudicate any claim which has been perfected for appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim(s) to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


